Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority dated of 07/04/2019 based on 62/870753 is acknowledged.

Claims 1-18 are readable on the elected species of figs. 1-8. 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown, without entering any new matter: the first pouch /31/ is configured to unfold 90 degrees from the core in claim 8.  Also, please label the various pouches in fig. 4.  

Claims 4-12, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. 
	The specification recites the core 30 with a first pouch 31, a second pouch 32, a third pouch 33, a fourth pouch 34, fifth pouch 35, and sixth pouch 36 shown in fig. 7.  Claim 4 recites the first pouch 31 and the third pouch 33 are each disposed on opposite sides of the second pouch 32, the fourth pouch 34, the fifth pouch 34, and the sixth pouch 36 in the core.  It seems that the first pouch 31 and the third pouch 33 are NOT disposed on opposite sides of the second pouch 32.  Please explain.
Regarding claim 17 and a first surface of the sixth pouch opposite to the second surface thereof is disposed on a second surface of the fifth pouch, fig. 6 shows the fifth pouch is folded on top of the sixth pouch 36.  It seems that the inside surface of the 35 is folded to be in contact with the 36 (6th pouch).  It is unclear where a first surface of the sixth pouch opposite to the second surface thereof is disposed on a second surface of the fifth pouch.  Also, the sixth pouch is not disposed on the fifth pouch.  Rather, the fifth pouch 35 is folded over the sixth pouch 36.
In view of the confusion over the confusion language being used in these claims, applicant is requested to provide annotations on the drawings as how the surfaces of the various pouches are related to the claims.

Claims 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barker (20050011774).  Barker teaches a core with at a least 6 pouches in fig. 6.  Regarding the limitation that that there are the first pouch, the second pouch, the third pouch, and the sixth pouch are disposed between the fourth pouch and the fifth pouch, the claim required only 4 pouches between 2 outer pouches,  note that in the unfolded position in fig. 6 there are numerous pouches between outer pouches on flaps of 40, 42, 44, and 46.
Regarding claim 14, note that all the pouches contact the surface of the device.
Regarding claim 16 note that some pouches on flaps of 40, 42, 44, and 46 are vertically stacked on top of each other.
Regarding claim 17, regarding the second pouch on the fourth pouch, and the fifth pouch on top of the sixth pouch, note the second pouch (any pouches 52) being on top of the second side of the fourth pouch (any pouches 54 in fig. 4), and note that the six pouch (at pouches 32) and the various fifth pouch (any pouches 66/68/70 on panel 46) are on top or on the second surface of sixth pouches at 32.  Similar with the fourth pouch on top of the fifth pouch with pouches of 42 on top of 44 in figs. 4-5.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over  Barker in view of Keeny (0185181) or Bettua et al. (9345298).  Barker meets all claimed limitations except for the second shell and a third shell.  Keeny teaches that it is known in the art to provide a device with a a second shell comprising surrounding a core at F/F’ and a third shell of a outer shell at G.  Bettua teaches that it is known in the art to provide a second shell comprising surrounding a core  at 80 and a third shell of a outer shell at 14.  it would have been obvious to one of ordinary skill in the art to provide a second and third shell so that one can store the jewelry case of Barker during travel to allow one to access and change jewelries easily during travel. 
Regarding claim 3, note the pouches on 42 and 44 are 90 angle from the pouch on panels 50, 22 and 46.


Claims 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melamed (8272505).  Melamed teaches a kit with a core of at least six pouches in fig. 8, a first shell at 30/32 detachably surround the core.   Regarding the limitation that that there are the first pouch, the second pouch, the third pouch, and the sixth pouch are disposed between the fourth pouch and the fifth pouch, the claim required only 4 pouches between 2 outer pouches,  note that in the unfolded position in fig. 8 there are numerous pouches between outer pouches at 204/214/206a/208a/216a/218a.  
Regarding claim 14, all the pouches contact a first surface (the inside surface of the container)
Regarding claim 16, note that all pouches are stacked in fig. 7 and when in the closing position in fig. 6.
Regarding claims 17-18, note that the pouches each having first and second surfaces and can placed on top another in fig. 7.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Melamed in view of Keeny (0185181) or Bettua et al. (9345298).  Barker meets all claimed limitations except for the second shell and a third shell.  Keeny teaches that it is known in the art to provide a device with a a second shell comprising surrounding a core at F/F’ and a third shell of a outer shell at G.  Bettua teaches that it is known in the art to provide a second shell comprising surrounding a core  at 80 and a third shell of a outer shell at 14.  it would have been obvious to one of ordinary skill in the art to provide a second and third shell so that one can store the jewelry case of Melamed during travel to allow one to access and change jewelries easily during travel. 
Regarding claim 6, note the connector strap 230 connect at least three pouches 220a, 220b, 222, and note that greater number of these compartments can be made.

Claims 8-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

Note that the claim merely recites 6 pouches and an outer bag.  In view of the broad scope of the invention, applicant is noted that other rejections under 102/103 can be made on the broad claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733